            Case 8:20-cv-02806-TDC Document 23 Filed 08/19/21 Page 1 of 9



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MARYLAND



 JOSEPH DIXON,

    Plaintiff,

     V.



 PRIMECARE MEDICAL,INC.,                                Civil Action No.: TDC-20-2806
 DR. ROCHELLE HERMAN and
 BALTIMORE COUNTY DETENTION
 CENTER,

    Defendants.




                                 MEMORANDUM OPINION


          Joseph Dixon,an inmate incarcerated at the Baltimore County Detention Center("BCDC")

in Towson, Maryland, has filed this civil action pursuant to 42 U.S.C. § 1983 in which he alleges

that he experienced adverse side effects from medications prescribed by Dr. Rochelle Herman, a

medical provider at BCDC. Pending before this Court is a Motion to Dismiss, or in the Alternative,

Motion for Summary Judgment filed by Defendants PrimeCare Medical, Inc.("PrimeCare") and

Dr. Rochelle Herman (collectively, the "PrimeCare Defendants") and a Motion to Dismiss filed

by Defendant BCDC. While Dixon filed a memorandum in opposition to the PrimeCare

Defendants' Motion, which Dixon has labeled as an Alternative Motion for Summary Judgment,

Dixon has not filed a response to BCDC's Motion even though he was sent notice ofthat Motion

and his right to oppose it. Having reviewed the submitted materials, the Court finds no hearing

necessary. See D. Md. Local R. 105.6. For the reasons set forth below, the Motions to Dismiss

will both be GRANTED, and Dixon's Alternative Motion for Summary Judgment will be

DENIED AS MOOT.
          Case 8:20-cv-02806-TDC Document 23 Filed 08/19/21 Page 2 of 9



                                         BACKGROUND


       During an intake session when Dixon arrived at BCDC on April 18, 2020, Dixon stated

that he has a history of mental illness, including depression and post-traumatic stress disorder, and

requested to see a mental health provider. During his mental health intake session, Dixon stated

that he was diagnosed with anxiety and a depressive disorder in January 2020, but he was unable

to secure medication due to the COVID-19 pandemic. He was referred to psychiatry and met with

Dr. Rochelle Herman on April 23, 2020.

        According to Dixon, Dr. Herman evaluated him and informed him that if he followed

instructions he could manage his "mental health issues." Compl. at 3, ECF No. 1. Dr. Herman

prescribed 10 mg of BuSpar and a 20 mg Prozac capsule to be taken daily. When Dixon asked

about any health risks associated with the medication. Dr. Herman told Dixon that there was

"[njothing to worry about." Id. Dr. Herman, however, has stated that she discussed potential side

effects of the medication with Dixon.


        During an appointment on May 21,2020,Dr. Herman increased Dixon's prescription to 15

mg of BuSpar and continued with the same Prozac dose. Dixon did not report any side effects at

that time. On June 17,2020,at Dixon's request,Dr. Herman discontinued the BuSpar prescription

and switched to a 25 mg of Hydroxyzine. According to Dr. Herman, she discussed possible side

effects with Dixon.


        Dixon asserts that after several months oftaking the medications, his chest began to enlarge

and have increased sensitivity. When he reported these changes to Dr. Herman on July 27, 2020,

she noted that he had "developed a small firm tender nodule" in his right breast area behind the

nipple. Med. Records at 38,PrimeCare Mot. Dismiss Ex. A,ECF No. 13-2. Dr. Herman ordered

an ultrasound, which revealed that Dixon had benign gynecomastia,an enlargement or swelling of
          Case 8:20-cv-02806-TDC Document 23 Filed 08/19/21 Page 3 of 9



breast tissue in males sometimes caused by certain medication. This condition did not require

further treatment. Dixon's Prozac prescription was switched to 15 mg of Remeron. At an

appointment with Dr. Herman on August 31, 2020, Dixon stated that he had stopped taking his

medications because he did not trust the medication. Although Dr. Herman told Dixon that all

antidepressant medication carries a risk of gynecomastia and prescribed altemative medications,

Dixon refused to take any mental health medication going forward.

                                         DISCUSSION


       In their two Motions, Defendants seek dismissal under Federal Rule of Civil Procedure

12(b)(6) or summary judgment under Rule 56. BCDC argues that it is not an entity subject to suit

under § 1983. The PrimeCare Defendants assert that(1) Dixon cannot maintain a claim against

PrimeCare because vicarious liability is not available for § 1983 claims; and (2) Dixon fails to

state or establish a valid claim against Dr. Herman for deliberate indifference to serious medical

needs, in violation of the Eighth Amendment to the United States Constitution.

I.     Legal Standards

       To defeat a motion to dismiss under Rule 12(b)(6), the complaint must allege enough facts

to state a plausible claim for relief. Ashcroft v. IqbaU 556 U.S. 662, 678 (2009). A claim is

plausible when the facts pleaded allow "the Court to draw the reasonable inference that the

defendant is liable for the misconduct alleged." Id. Although courts should construe pleadings of

self-represented litigants liberally, Erickson v. Pardus, 551 U.S. 89,94 (2007), legal conclusions

or conclusory statements do not suffice, Iqbal, 556 U.S. at 678. The Court must examine the

complaint as a whole, consider the factual allegations in the complaint as true, and construe the

factual allegations in the light most favorable to the plaintiff. Albright v. Oliver, 510 U.S. 266,

268 (1994); Lambeth v. Bd. ofComm 'rs ofDavidson Cnty., 407 F.3d 266,268 (4th Cir. 2005).
          Case 8:20-cv-02806-TDC Document 23 Filed 08/19/21 Page 4 of 9



        When deciding a motion to dismiss under Rule 12(b)(6), the Court considers only the

complaint and any attached documents "integral to the complaint." Sec'y ofState for Def v.

Trimble Navigation Ltd., 484 F.3d 700, 705 (4th Cir. 2007). Courts must treat such a motion as a

motion for summary judgment where matters outside the pleadings are considered and not

excluded. Fed. R. Civ. P. 12(d). Before converting a motion to dismiss to one for summary

judgment, courts must give the nonmoving party "a reasonable opportunity to present all the

material that is pertinent to the motion." Id. "Reasonable opportunity" has two requirements: (1)

the nonmoving party must have some notice that the court is treating the Rule 12(b)(6) motion as

a motion for summary judgment; and (2) the nonmoving party must be afforded "a reasonable

opportunity for discovery" to obtain information essential to oppose the motion. Gay v. Wall, 761

F.2dl75, 177(4th Cir. 1985).

        Here, the notice requirement has been satisfied by the titles of Defendants' Motions. To

show that a reasonable opportunity for discovery has not been afforded, the nomnoving party must

file an affidavit or declaration under Rule 56(d), or an equivalent filing, explaining why "for

specified reasons, it cannot present facts essential to justify its opposition." Fed. R. Civ. P. 56(d);

see Harrods Ltd. v. Sixty Internet Domain Names, 302 F.3d 214, 244-45 (4th Cir. 2002). Dixon

did not respond to BCDC's Motion and thus has not asserted that he needs additional discovery in

order to address that Motion. As to the PrimeCare Defendant's Motion, Dixon asserts that his

medical records were not provided as a "whole," such that he has been hindered in opposing that

Motion. Pl.'s Alt. Mot. Summ. J. at 1, ECF No. 21. Here, however, Dixon fails to identify any

relevant medical visits, examinations, or procedures for which the records are incomplete or

missing; he has not described any evidence or arguments that he cannot fairly present without

additional medical records; and he has not explained how such records would create a genuine
            Case 8:20-cv-02806-TDC Document 23 Filed 08/19/21 Page 5 of 9



issue of material fact necessitating the denial of summary judgment. See Strag v. Bd. of Trs.,

Craven Cmty. Coll., 55 F.3d 943,954(4th Cir. 1995)(stating that a non-moving party's Rule 56(d)

request for additional discovery is properly denied "where the additional evidence sought for

discovery would not have by itself created a genuine issue of material fact sufficient to defeat

summary judgment"). Thus, Dixon has not shown, as required for denial of summary judgment

on the grounds that additional discovery is necessary, that discovery is needed to obtain facts

"essential to justify [the] opposition." Fed. R. Civ. P. 56(d); Amirmokri v. Abraham,437 F. Supp.

2d 414,419-20(D. Md.2006). Where Dixon has not met the standard to require discovery before

resolution of the Motions, the Court will construe Defendants' Motions as motions for summary

judgment for pmposes ofthe arguments requiring consideration ofthe submitted declarations and

exhibits.


        Under Federal Rule of Civil Procedure 56, the Court grants summary judgment if the

moving party demonstrates that there is no genuine issue as to any material fact, and that the

moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v.

Catrett, All U.S. 317, 322(1986). In assessing the Motion, the Court views the facts in the light

most favorable to the nonmoving party, "with all justifiable inferences" drawn in its favor.

Anderson v. Liberty Lobby, Inc., All U.S. 242, 255 (1986). The Court may rely only on facts

supported in the record, not simply assertions in the pleadings. Bouchat v. Bait. Ravens Football

Club, Inc., 346 F.3d 514, 522(4th Cir. 2003). A fact is "material" if it "might affect the outcome

of the suit under the governing law." Anderson, All U.S. at 248. A dispute of material fact is

"genuine" only if sufficient evidence favoring the nonmoving party exists for the trier of fact to

return a verdict for that party. Id.
          Case 8:20-cv-02806-TDC Document 23 Filed 08/19/21 Page 6 of 9



II.    BCDC


       BCDC argues that it must be dismissed from this case because it is not a "person" subject

to suit under § 1983. See 42 U.S.C. § 1983(2018). A number of courts have held that a detention

facility is not a"person" subject to suit under § 1983. See Smith v. Montgomery Cty. Corr. Facility^

No. PWG-13-3177, 2014 WL 4094963, at *3(D. Md. Aug. 18, 2014)(holding that Montgomery

County Correctional Facility "is an inanimate object that cannot act under color of state law and

therefore is not a 'person' subject to suit under Section 1983"); Preval v. Reno, 51 F. Supp. 2d

307, 310(E.D. Va. 1999)(stating that "the Piedmont Regional Jail is not a 'person,' and therefore

not amenable to suit under 42 U.S.C. § 1983"); Brooks v. Pembroke City Jail, 722 F. Supp. 1294,

1301 (E.D.N.C. 1989)(noting that "[cjlaims under § 1983 are directed at 'persons' and the jail is

not a person amenable to suit"). Even if Dixon were to amend the Complaint to assert a claim

against Baltimore Coimty, a local government entity, rather than BCDC,the claim would still fail

because there are no allegations, as required for a § 1983 claim against a local government, that a

Baltimore County official acted pursuant to a government custom or policy violating constitutional

rights. See Monell v. Dep't ofSoc. Servs., 436 U.S. 658,694-95 (1978). Accordingly, the claims

against BCDC will be dismissed.

II.    Eighth Amendment

       The PrimeCare Defendants argue that Dixon has neither alleged nor presented sufficient

facts to support a claim that Dr. Herman or PrimeCare provided inadequate medical care in

violation of the Eighth Amendment, which protects prisoners from "cruel and unusual

punishment" and prohibits "unnecessary and wanton infliction of pain" against inmates. Gregg v.

Georgia,428 U.S. 153, 173 (1976);        Estelle v. Gamble, 429 U.S. 97, 102-03 (1976); Scinto v.

Stansberry, 841 F.3d 219, 225 (4th Cfr. 2016). In order to state an Eighth Amendment claim for
          Case 8:20-cv-02806-TDC Document 23 Filed 08/19/21 Page 7 of 9



inadequate medical care, a plaintiff must demonstrate that the actions of the defendants or their

failure to act amounted to deliberate indifference to a serious medical need. See Estelle, 429 U.S.

at 106. Such deliberate indifference requires proof that, objectively, the prisoner plaintiff was

suffering from a serious medical need and that, subjectively, the prison staff was aware ofthe need

for medical attention but failed to either provide it or ensure the needed care was available. See

Iko V. Shreve, 535 F.3d 225,241 (4th Cir. 2008).

        Objectively, the medical condition at issue must be serious. Hudson v. McMillian, 503

U.S. 1, 9 (1992). A medical condition is serious when it is "so obvious that even a lay person

would easily recognize the necessity for a doctor's attention." Iko, 535 F.3d at 241 (citation

omitted). As for the subjective component,"[a]n official is deliberately indifferent to an inmate's

serious medical needs only when he or she subjectively knows of and disregards an excessive risk

to inmate health or safety." Jackson v. Lightsey, 775 F.3d 170, 178 (4th Cir. 2014)(quoting

Farmer v. Brennan, 511 U.S. 825, 837 (1994)). "[I]t is not enough that an official should have

known of a risk; he or she must have had actual subjective knowledge of both the inmate's serious

medical condition and the excessive risk posed by the official's action or inaction." Id. (citations

omitted)."[MJany acts or omissions that would constitute medical malpractice will not rise to the

level of deliberate indifference." Id. "Deliberate indifference is more than mere negligence, but

less than acts or omissions done for the very purpose ofcausing harm or with knowledge that harm

will result." Scinto, 841 F.3d at 225 (internal alterations omitted). Under this standard, a mere

disagreement between an inmate and a physician over the appropriate level of care does not

establish an Eighth Amendment violation absent exceptional circumstances. Id. Moreover, even

if the requisite subjective knowledge is established, an official may avoid liability if the official
          Case 8:20-cv-02806-TDC Document 23 Filed 08/19/21 Page 8 of 9



"responded reasonably to the risk, even if the harm ultimately was not averted." See Farmer v.

Brennan, 511 U.S. 825, 844(1994). ,

       A review of Dixon's allegations and the record evidence establishes that Dixon has not

provided a sufficient basis to support his deliberate indifference claim. Dixon asserts that in

prescribing mental health medication, Dr. Herman failed to adequately warn him ofthe side effects

of his medication,specifically gynecomastia. Even assuming that Dixon's mental health condition

was an objectively serious medical condition, Dixon has not shown how Dr. Herman's decisions

to prescribe certain medications exhibited deliberate indifference to serious medical needs. There

is no claim or evidence that the medications were not part of accepted medical treatment for

Dixon's mental health conditions, even with the risk of benign gynecomastia. Even accepting

Dixon's claim, contradicted by the evidentiary record, that Dr. Herman did not fully advise him of

the risk ofside effects such as benign gynecomastia, such an oversight in the context of providing

an accepted form of medical treatment for Dixon's condition would not rise to the level of

deliberate indifference as there is no evidence that such an omission, which Dixon characterizes

as "negligent," Compl. at 2, was made for the purpose of causing harm or with knowledge that it

would cause harm. See Scinto, 841 F.3d at 225.

       Finally, even assuming that benign gynecomastia, which Dixon describes as his "breast

area starting] to swell" and becoming enlarged and "sensitive," Compl. at 3, was itself an

objectively serious medical condition, Dr. Herman switched Dixon's medications, at his request,

upon Dixon's first report ofpossible gynecomastia and thus was not deliberately indifferent to that

condition. While Dixon may disagree with the level of care or the thoroughness ofthe explanation

of specific side effects, the record does not support the conclusion that Dr. Herman acted with

deliberate indifference in the provision of medical care to Dixon. See Scinto, 841 F.3d at 225.
         Case 8:20-cv-02806-TDC Document 23 Filed 08/19/21 Page 9 of 9



Where the claim against PrimeCare is based entirely on the conduct of Dr. Herman, the Motion

will be granted as to both PrimeCare Defendants.

                                       CONCLUSION


       For the foregoing reasons, the PrimeCare Defendants' Motion to Dismiss and BCDC's

Motion to Dismiss will be GRANTED. Dixon's Altemative Motion for Summary Judgment will

be DENIED AS MOOT. A separate Order shall issue.



Date: August 19, 2021
                                                   THEODORE D. CHUANG
                                                   United States District Judge
